Title: From Thomas Jefferson to Stephen Cathalan, Jr., 5 May 1805
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.


                  
                     Dear Sir 
                     
                     Washington May 5. 05.
                  
                  Your letter of Dec. 8. has been duly recieved, with the bill it covered in favor of Capt. Hazard for 231 D. 09c altho he has not presented to me that of which he is the holder, yet I shall immediately place it’s amount in the bank of New York subject to his order; that place being the most convenient for his residence in Connecticut.   We have been very unfortunate in this last shipment by the New Orleans. she was so much damaged in the gulph of Lyons, that she was obliged to put into Mahon, where after going thro long repairs, she resumed her voyage and approaching our coast was taken by a British armed ship & carried into Halifax; under what pretexts I know not: but the cargo will be too tempting to be cleared. I will therefore pray you without delay to send me another hundred bottles of the Hermitage vierge de Jourdan, with some boxes of the fine dry figs of Marseilles & Brignolles. it may still be here in time for the meeting of Congress. for the amount of these you will be so good as to draw on me in like manner at 30. days sight. present my best respects to all the good members of your family, whom I always recollect with pleasure, and accept yourself my friendly salutations and assurances of respect & consideration.
                  
                     Th: Jefferson 
                     
                  
               